Order issued October 17, 2012




                                             In The




                                     No. 05-12-00278-CV


                              DAVID D. KIM, M.D., Appellant

                                              V.

               STEVEN HOYT, Individually and as Next Friend of Minor
                 Children TAYLOR HOYT and JORDAN HOYT, and as
           Sole Administrator of the ESTATE OF KRISTINE HOYT, Appellees


                                        ORDER



       Before the Court is Appellees’ unopposed motion to postpone oral argument. The Court

GRANTS the motion. The Clerk of the Court is directed to remove the case from the November

6, 2012 docket. The case will be resubmitted in due course.




                                                              MORRIS
                                         ~SIDING JUSTICE